Title: [Diary entry: 14 October 1781]
From: Washington, George
To: 

14th. The day was spent in compleating our parallel, and maturing the Batteries of the second parallel. The old batteries were principally directed against the abattis & salient angles of the enemys advanced redoubts on their extreme right & left to prepare them for the intended assault for which the necessary dispositions were made for attacking the two on the left and, At half after Six in the Evening both were carried—that on

their left (on the Bank of the river) by the Americans and the other by the French Troops. The Baron Viominel commanded the left attack & the Marqs. de la fayette the right on which the light Infantry were employed. In the left redoubt (assaulted by the Americans) there were abt. 45 men under the command of a Major Campbell;  of which the Major a Captn. & Ensign, with 17 Men were made Prisoners—But few were killed on the part of the Enemy & the remainder of the Garrison escaped. The right Redoubt attacked by the French, consisted of abt. 120 Men, commanded by a Lieutenant Colo.—of these 18 were killed, & 42 taken Prisoners—among the Prisoners were a Captain and two Lieutenants. The bravery exhibited by the attacking Troops was emulous and praiseworthy—few cases have exhibited stronger proofs of Intripidity coolness and firmness than were shown upon this occasion. The following is our loss in these attacks and since the Investiture of York. 

American

Periods
Killed
Wounded



From the Investe. to openg. 1st. parall.
Colo.
Lt. Colo.
Maj.
Captn.
C. Lieu
Lieut.
Sergt.
R & F
Colo.
Lt. Colo.
Majr.
Captn.
C. Lt.
Lieut.
Sergt.
R & F
Total



1





1
4







8
14


To the opening of the 2d. parl.







2







6
8


To the Storm on the 14th.



1



6



1



14
22


At the Storm







8

2
1
2
1
1
1
28
44


Total
1


1


1
20

2
1
3
1
1
1
56
88

 The loss of the French from the Investiture to the Assault of the Redoubts Inclusive, is as follows—viz.— 

Officers—
killed
2




Wounded
7






9


Soldiers
Killed
50




Wounded . . . . . .
127






177



Total . . .
. . .
186

 